Name: Commission Delegated Regulation (EU) 2015/602 of 9 February 2015 amending Regulation (EU) No 978/2012 of the European Parliament and the Council as regards the vulnerability threshold defined in point 1(b) of Annex VII to that Regulation
 Type: Delegated Regulation
 Subject Matter: tariff policy;  economic conditions;  trade policy;  EU finance;  economic policy;  cooperation policy
 Date Published: nan

 17.4.2015 EN Official Journal of the European Union L 100/8 COMMISSION DELEGATED REGULATION (EU) 2015/602 of 9 February 2015 amending Regulation (EU) No 978/2012 of the European Parliament and the Council as regards the vulnerability threshold defined in point 1(b) of Annex VII to that Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 9(2) thereof, Whereas: (1) Pursuant to point (a) of Article 9(1) of Regulation (EU) No 978/2012, a country benefiting from the Generalised Scheme of Preferences (GSP) may benefit from the tariff preferences provided under the special incentive arrangement for sustainable development and good governance if it is considered vulnerable due to lack of diversification and insufficient integration within the international trading system, as defined in Annex VII. (2) In accordance with point 1(b) of Annex VII, in addition to the condition of point 1(a) of that Annex, for a country to be considered vulnerable, it is to be a country of which the imports of products listed in Annex IX into the Union represent less than the threshold of 2 % in value of the total imports into the Union of products listed in that Annex originating in GSP beneficiary countries, as an average during the last 3 consecutive years. (3) Where the list of GSP beneficiary countries is amended, Regulation (EU) No 978/2012 empowers the Commission to adopt delegated acts to amend Annex VII in order to review the vulnerability threshold defined in point 1(b) of Annex VII (hereinafter vulnerability threshold) so as to maintain proportionally the same weight of the vulnerability threshold as calculated in accordance with Annex VII. (4) With effect from 1 January 2015, Commission Delegated Regulation (EU) No 1421/2013 (2) removed China, Ecuador, the Maldives and Thailand from the list of GSP beneficiary countries listed in Annex II to Regulation (EU) No 978/2012. Due to the substantial share of GSP imports represented by the abovementioned countries, their removal from the list of beneficiaries necessitates the amendment of the vulnerability threshold. (5) As a result of all the amendments to the list of countries in Annex II to Regulation (EU) No 978/2012 between the entry into force of that Regulation and 1 January 2015, the total imports into the Union from all GSP beneficiary countries taken as an average during the last 3 consecutive years (2011-2013) would decrease to 30,55 %. Therefore, an increase of the vulnerability threshold from 2 % to 6,5 % as from 1 January 2015 would maintain proportionally the same weight of the vulnerability threshold as laid down in Annex VII. (6) In line with paragraph 4 of the Common Understanding on delegated acts between the European Parliament, the Council and the European Commission, appropriate and transparent consultations, including at expert level, have been carried out on this Regulation, HAS ADOPTED THIS REGULATION: Article 1 In point 1(b) of Annex VII to Regulation (EU) No 978/2012, the threshold 2 % is replaced by 6,5 %. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 31.10.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1421/2013 of 30 October 2013 amending Annexes I, II and IV to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences (OJ L 355, 31.12.2013, p. 1).